internal_revenue_service appeals_division marrows rd newark de date-jec 29vu810033 certified department of the treasury uil code taxpayer_identification_number person to contact employee id number ter fax refer reply to in re exempt status tax years last day to file a petition with the united_states tax_court you did not establish that you were operated exclusively for exempt purposes as required by sec_501 of the internal_revenue_code you have not established that your income did not inure to the benefit of private individuals and shareholders which is prohibited b y sec_501 you have not established that you are not operated for the benefit of private interests contributions to your organization are not deductible under sec_170 you are required to file federal forms u s_corporation income_tax retum for the year and all subsequent years states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petitian form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely safe pre c z charles f fisher appeals team manager
